IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                      No. 99-30962
                                    Summary Calendar



                             UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                          VERSUS

                                STEVE SOKCHIN KIM,

                                                              Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                        USDC No. 98-CR-60029-ALL
                          --------------------
                             August 23, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Steve     Sokchin       Kim     appeals     his   sentence      of   six   months’

imprisonment after pleading guilty to trafficking in counterfeit

goods.     Kim argues that the district court erred in basing the

guideline sentence on the retail value of the genuine merchandise

rather than the value of the counterfeit merchandise.

     Kim     is     correct     that      the    guidelines    require     value     for

sentencing        purposes     to    be    determined    by    the    value     of   the

counterfeit items.           U.S.S.G. § 2B5.3; United States v. Kim, 963
F.2d 65, 68 (5th Cir. 1992).                    However, the guideline does not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-30962
                                  -2-

mandate how that determination is to be made.       In Kim, this court

noted that the court need only make a reasonable estimate of the

value, given the available information.       Id. at 69.

     The district court’s determination that the retail value of

the counterfeit items should be based on one-half of the retail

value of the genuine items is not an unreasonable application of

the guideline and is not clearly erroneous.         The district court

determined that the PSR’s estimation of the genuine retail value of

$142,730,   based   on   information   from   the   manufacturers,   was

reliable, thus implicitly rejecting Kim’s evidence of a lower

genuine retail value, and his evidence of the counterfeit retail

value of $38,612.82, coming as it did from three persons, Kim and

the Chois, convicted of trafficking.

     AFFIRMED.